The Court were of the same opinion. They observed I there was a well-known and acknowledged difference between a capias, fi. fa. &c.,’and:'a landlord’s warrant: that j one was public process—the process of the people, and / the other was a mere personal authority derived from the ij landlord ; that the process of the people would effectually 'j protect an officer in the faithful execution of it; but that in, the other case, the officer had no other authority but that I derived from the landlord; and if he had no right to make ■ a distress, he could not convey such a right to an officer, ’ or any other person; and it made no difference whether J the landlord himself distrained upon the tenant, or whether he deputed his authority to another.
The defendants were acquitted.